                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 84 LUMBER COMPANY, LP,

                       Plaintiff,

        v.                                        Case No. 2:15-cv-1052
                                                  Magistrate Judge Chelsey M. Vascura

 THOMPSON THRIFT
 CONSTRUCTION, INC.,

                       Defendant.




                                    OPINION AND ORDER

       This case arises out of a Subcontract, Addendum, and Contractor’s Credit Agreements

related to the construction of a large multi-family residential complex in Delaware, Ohio (the

“Project”). The matter is before the Court on Plaintiff/Counterclaim Defendant 84 Lumber

Company, LP’s (“84”) Motion for Reconsideration (ECF No. 112) of this Court’s Order of July

26, 2018 (ECF No. 110), which held that the due date for payments by Defendant /

Counterclaimant Thompson Thrift Construction, Inc. (“TTC”) to 84 was controlled by the

Subcontract. For the reasons set forth herein, 84’s Motion is GRANTED.

                                    I.     BACKGROUND

       The Court incorporates by reference the factual and procedural background set forth in its

March 20, 2018 Opinion and Order granting in part and denying in part the parties’ cross-

motions for summary judgment (ECF No. 105) and its Opinion and Order granting in part and

denying in part TTC’s previous motion for reconsideration (ECF No. 110). As such, the Court
references only those facts that are pertinent to the issues before it on the present request for

reconsideration.

       TTC, the general contractor for a large multi-family residential complex in Delaware,

Ohio (the “Project”), subcontracted portions of the Project to 84 under terms set forth in the

following written agreements: (1) a Critical Requirements of the Subcontractor Agreement

executed by the parties on January 16 and 17, 2014 (the “Subcontract,” ECF No. 44-1); (2) an

Addendum executed by the parties on January 16 and 17, 2014 (the “Addendum,” ECF No. 44-

2); and (3) a Commercial Credit Agreement signed by TTC on October 24, 2013 (the “Credit

Agreement,” ECF No. 63-1 at 71–72).

       The Court has already ruled that both the Subcontract and the Addendum together govern

the parties’ relationship with respect to the Project. (March 20, 2018 Order, ECF No. 105 at 12.)

By its terms, the Addendum modifies and supersedes any conflicting terms in the Subcontract.

(Addendum at ¶ 1.)

       The Addendum further states that “[a]ll invoices issued and payments made in connection

with the [Subcontract] shall be subject to the terms and conditions of the Contractor-Commercial

Credit Agreement between [TTC] and [84], which is incorporated by reference.” (Addendum at

¶ 5). However, prior to executing the operative Credit Agreement, TTC crossed out language

indicating TTC’s agreement to the Credit Agreement’s terms and conditions. (Credit

Agreement, ECF No. 63-1 at p. 71.) Thus, the Court previously held in its July 26, 2018 Order

that the terms and conditions of the Credit Agreement were not incorporated into the Addendum.

(ECF No. 110 at 10.) As a result, the Court concluded that the quoted provision of the

Addendum was of no force, and that therefore the provision in the Subcontract governing timing

of payments controlled. (Id. at 11.)



                                                  2
        84 now brings this motion for the limited purpose of requesting reconsideration of the

Court’s July 26, 2018 Order’s finding that “the due date in the Subcontract controls.” (84’s

Motion, ECF No. 112-1 at 1, quoting ECF No. 110 at 11.) Instead, 84 contends that Addendum

controls the timing of payments from TTC to 84. (ECF No. 112-1 at 4–5.) 84 further states that

“[f]or purposes of this motion only, 84 is not requesting reconsideration of” the Court’s holding

that “84 failed to properly incorporate by reference the terms and conditions of its Contractor-

Commercial Credit Agreement.” (Id. at 2 n.5.)

                                II.     STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 54(b), “any order or other decision, however

designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than all

the parties . . . may be revised at any time before entry of a judgment adjudicating all the claims

and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). In addition, “[d]istrict courts

have inherent power to reconsider interlocutory orders and reopen any part of a case before entry

of final judgment.” Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991) (citing Marconi

Wireless Tel. Co. v. United States, 320 U.S. 1, 47-48 (1943)). A court properly reconsiders an

interlocutory order “‘whe[re] there is (1) an intervening change of controlling law; (2) new

evidence available; or (3) a need to correct a clear error or prevent manifest injustice.’”

Louisville/Jefferson Cnty. Metro Gov’t v. Hotles.Com, L.P., 590 F.3d 381, 389 (6th Cir. 2009)

(quoting Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir.

2004)). That said, “[a] motion for reconsideration ‘should not be used to re-litigate issues

previously considered.’” Cockshutt v. State Dep’t of Rehab & Corr., No. 2:12-cv-532, 2013 WL

4052914, *14 (S.D. Ohio Aug. 9, 2013) (quoting Am. Marietta Corp. v. Essroc Cement Corp., 59

F. App’x 668, 671 (6th Cir. 2003)).



                                                   3
                                     III.    DISCUSSION

       The parties’ agreement comprises three documents: the Subcontract, the Addendum, and

the Credit Agreement. Each document contains provisions related to the timing of payments

from TTC to 84. As the Court has already determined that the Credit Agreement’s terms and

conditions were not incorporated into the parties’ agreement, and because 84 does not challenge

that holding, the Court is left to consider the payment timing provisions only in the Subcontract

and Addendum.

       The Addendum modifies and supersedes any conflicting terms in the Subcontract.

(Addendum at ¶ 1.) Thus, to the extent the Addendum’s payment timing provisions are effective

and conflict with those of the Subcontract, the Addendum controls. (Id.) Paragraph 5 of the

Addendum provides as follows:

       All invoices issued and payments made in connection with the [Subcontract]
       shall be subject to the terms and conditions of the Contractor-Commercial
       Credit Agreement between [TTC] and [84], which is incorporated by
       reference. If [TTC]’s Credit Agreement is 14 days past due or greater, 84 reserves
       the right to suspend this [Subcontract] and any current project(s) and will not be
       held liable for any damages for such suspension. If, for any reason, the Work has
       been suspended or 60 days or longer, 84 may terminate this [Subcontract]. [TTC]’s
       liability for payment on [TTC]’s Credit Agreement with 84 is primary and is not
       conditioned upon [TTC] receiving payment from any third party. Retainage, if any,
       will be withheld from labor only and will not exceed 10%. No retainage will be
       withheld on materials. Retainage will be paid back within 30 days of completion
       of 84’s scope of work. 84 will submit all applications for payment by the 10th
       of each month and [TTC] agrees to pay 84 by no later than the 10th of the
       following month.

(Addendum, ¶ 5 (emphasis added).)

       In its July 26, 2018 Order, the Court found that the first bolded sentence of Paragraph 5

did not set forth an effective provision governing payment timing because the terms and

conditions of the Credit Agreement were not incorporated. Therefore, the Addendum lacked a

superseding payment timing provision, and, as a result, the Court held that the payment timing


                                                4
provisions of the Subcontract control. (ECF No. 110 at 11.) However, at that time, the parties

did not raise, and the Court overlooked, the second bolded sentence of the Addendum’s

Paragraph 5, which contains a payment timing term that does not depend on the effective

incorporation of the Credit Agreement’s terms and conditions.1 Regardless of whether the Credit

Agreement’s terms and conditions were incorporated into the Addendum, TTC was required by

the Addendum to submit payment to 84 by the 10th of the month following a timely payment

application by 84. And because the Addendum controls in the event of a conflict with the

Subcontract, the Subcontract does not necessarily control the timing of payments to 84. The

Court therefore grants this portion of 84’s request for reconsideration.

       However, the Court is unable to conclude at this time that the Addendum’s timing

provision necessarily controls. TTC argues that even if the Addendum’s provision requiring

payment by the 10th of the month is effective, it is subject to the “pay-if-paid” clause contained

in the Subcontract, which provides: “Notwithstanding anything herein to the contrary, receipt of

payment by [TTC] from the [Project] Owner shall be a condition precedent to the right of [84] to

receive payment from [TTC] hereunder.” (Subcontract at ¶ 12.) On the other hand, the

Addendum contains a conflicting (and therefore controlling, if effective) provision: “[TTC’s]

liability for payment on Contractor’s Credit Agreement with 84 is primary and is not conditioned

upon [TTC] receiving payment from any third party.” (Addendum at ¶ 5.) It is possible,

depending on the intent of the parties, that this Addendum provision could be effective as to




1
  The Court recognizes that it could have used more precise language when it stated in its March
20, 2018 Order that “[i]f no Credit Agreement was incorporated, Paragraph 5 of the Addendum
is meaningless.” (ECF No. 105 at 13–14.) It is clear from the language of Paragraph 5 that not
every provision depends on incorporation of the Credit Agreements’ terms and conditions, and
therefore the Court’s earlier statement regarding Paragraph 5’s meaninglessness should have
been limited to those portions that are so dependent.
                                                 5
payments from TTC to 84 on the Project, even if the Credit Agreements’ terms and conditions

are not effective. (See July 26, 2018 Order, ECF No. 110 at 12–13.) This is a question of fact

that must await determination at trial.

       As a result, even though 84’s request for reconsideration is granted as to the controlling

effect of the Subcontract’s timing provision, the Court cannot alter its previous holding that cost-

of-completion damages may be available to TTC. The availability of these damages will depend

on multiple fact issues that can only be resolved at trial, including but not limited to the

effectiveness of the Subcontract’s pay-if-paid clause, as discussed supra; the effectiveness of the

Addendum’s provision regarding 84’s right to suspend work for nonpayment, as discussed in the

Court’s July 26, 2018 Order (ECF No. 110 at 12–13); and, if the Subcontract governs 84’s right

to suspend work or terminate the agreement, whether 84 provided the required notice of

termination (Subcontract at ¶ 9).

       As a final matter, TTC makes two additional arguments in its opposition brief: First, TTC

argues the Court reached the wrong conclusion in its July 26, 2018 Order regarding TTC’s

ability to withhold payment for satisfactory work when deficient work remains unremedied.

(ECF No. 115 at 5–8.) But TTC has not filed a motion for reconsideration of the July 26, 2018

Order and the Court declines to reconsider the holding in question at this time.

       Second, TTC argues that the parties agreed to modify the terms of their agreement to

delay payment until the manufacturer of the siding installed by 84 certified that the installation

was satisfactory. (Id. at 8–11.) But this is the first time in four rounds of briefing that TTC

submitted communications between the parties purporting to agree to delay payment pending

certification by the siding manufacturer. Motions for reconsideration are not intended to re-

litigate issues previously considered by the Court or to present evidence that could have been



                                                  6
raised earlier. Ne. Ohio Coal. for Homeless v. Brunner, 652 F. Supp. 2d 871, 877 (S.D. Ohio

2009). Accordingly, the Court declines to consider this argument at the summary judgment stage

(though TTC remains free to raise it at trial).

                                      IV.     CONCLUSION

       For the foregoing reasons, 84’s Motion for Reconsideration is GRANTED IN PART

and DENIED IN PART, as set forth herein. Specifically, the Motion is GRANTED insofar as

84 asks the Court to reconsider its July 26, 2018 ruling that “the due date in the Subcontract

controls.” (ECF No. 110 at 11.) However, the Court also cannot conclude at this time that the

due date in the Addendum controls, and therefore it reaffirms its July 26, 2018 ruling that “the

Court DENIES 84’s Motion for Summary Judgment as it relates to TTC’s claim for damages

resulting from 84’s August 6, 2014 suspension of work.” (ECF No. 110 at 15.)

       This action will proceed on 84’s claims for breach of contract, unjust enrichment, and

violation of Ohio’s Prompt Payment Act, as well as TTC’s claim for breach of contract, except

that TTC may not recover liquidated damages or attorney’s fees and costs under the Subcontract.


               IT IS SO ORDERED.


                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  7
